Order entered January 31, 2022




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-21-01068-CV
                            No. 05-21-01069-CV
                            No. 05-21-01070-CV

             IN RE ARTHUR HERBERT PHILLIPS, Relator

        Original Proceedings from the 199th Judicial District Court
                          Collin County, Texas
    Trial Court Cause Nos. 199-80602-89, 199-80603-89 & 199-80604-89

                                   ORDER
              Before Justices Myers, Partida-Kipness, and Carlyle

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                          /s/   LANA MYERS
                                                JUSTICE